Cote, J.
Following a jury-waived trial, a general finding was entered for the plaintiff. Defendant Balbir Kaur appealed on the ground that the trial judge “committed a mistake, so clearly erroneous that justice requires a reversal, when [he] awarded judgment to the plaintiff....” The defendant did not file requests for rulings of law pursuant to Mass. R. Civ. E, Rule 64A, and did not clearly articulate the legal basis for her motion for involuntary dismissal pursuant to Mass. R. Civ. P., Rule 41 (b)(2).
It is settled that “an appeal to this Appellate Division, or any appellate court, is restricted to issues of law properly raised in the trial court and preserved for appellate review in the form of the trial court’s rulings.” Ducker v. Ducker, 1997 Mass. App. Div. 147, 148. Questions of law are generally raised and preserved in a jury-waived trial by filing Mass. R. Civ. P., Rule 64A, requests for rulings of law. Campbell v. Toner, 2006 Mass. App. Div. 121, 122. In the absence of requests for rulings of law, a motion for involuntary dismissal, or a memorandum or other statement by the court making requests for rulings of law superfluous, a defendant forfeits any right to appellate consideration. Macone Bros., Inc. v. Strauss, 1997 Mass. App. Div. 95, 96; Lavalle v. Zimmerman, 1987 Mass. App. Div. 122, 123.
Accordingly, the judgment is affirmed and the defendants’ appeal is dismissed. So ordered.